Citation Nr: 1746422	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-39 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 1954 to June 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's right knee disability is due to his active service.



CONCLUSION OF LAW

A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran's service treatment records (STRs) show that in January 1956, he injured his right knee playing basketball.  He was initially diagnosed with a sprain with possible derangement; however, he was later diagnosed with a torn medial ligament and internal derangement.

In February 2016, the Veteran's physician Dr. John Friedland reported that the Veteran had recounted the events of his in-service right knee injury.  Dr. Friedland opined that the Veteran's need for knee replacement surgery was consistent with an injury sustained during his active duty and supported the Veteran's claim for entitlement to service connection.

At the August 2017 Board hearing, the Veteran testified that he injured his right knee playing basketball and was hospitalized for eight weeks.  He testified that he had experienced problems with his right knee since his active service.

The opinion of Dr. Friedland is given great probative weight as he based his opinion on the Veteran's recount of his in-service right knee injury, which was consistent with his STRs.  Dr. Friedland opined that the Veteran's right knee disability was due to the right knee injury sustained during his active service.

As such, when weighing the evidence of record, the Board finds that at worst the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for a right knee disability is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for a right knee disability is granted.


REMAND

The Veteran asserts that his right hip disorder is secondary to his now service-connected right knee disability.  An opinion as to etiology is needed  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of his right hip.  The examiner should diagnose any current right hip disability, then address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any right hip disorder either began during or was otherwise caused by the Veteran's active service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any right hip disorder was caused by a service connected disability (specifically the Veteran's service connected right knee disability)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any right hip disorder was aggravated by a service connected disability?  Why or why not?

VA regulations also provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

As such, should aggravation be found by the examiner, the examiner should attempt to identify a baseline for the hip disability prior to the aggravation occurring.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


